Exhibit 10.3


EMPLOYMENT AGREEMENT




THIS AGREEMENT, made and entered into as of April 1, 2007, by and between Porta
Systems Corp., a Delaware corporation (the "Company"), and Edward B. Kornfeld
(the "Executive").


WHEREAS, the Executive is employed by the Company in a senior management
position and the Company wishes to continue to employ the Executive upon the
terms and conditions set forth in this Agreement; and


WHEREAS, the Executive is willing to serve in the employ of the Company upon the
terms and conditions set forth in this Agreement;


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements hereinafter set forth, the Company and the Executive agree as
follows:


1.            EMPLOYMENT AND DUTIES.


(a)           The Company hereby employs the Executive pursuant to this
Agreement to render full-time exclusive services to the Company during the Term
(as defined in Section 2 hereof) as the Chief Executive Officer and Chief
Financial Officer of the Company or in such other executive capacity as may be
designated by the Board of Directors or a Board Member designated by the
Company’s Board of Directors from time to time. In performing such duties, the
Executive shall be subject to the direction of the Board of Directors or such
Board Member designated by the Company’s Board of Directors from time to time.
The Executive hereby accepts such employment and agrees to devote his full time,
attention and best efforts exclusively to performing the duties described above.


(b)           The Executive agrees to perform such duties as may be assigned or
delegated to him by the Board of Directors or Board Member designated by the
Company’s Board of Directors and to be bound by the policies of the Company and
its Affiliates as in effect from time to time. The Executive further agrees to
accept election, and to serve, during all or part of a Term, as an employee,
officer or director of an "Affiliate" as defined in section (6) (f) hereof if
assigned or elected to such position by the Board of Directors of the Company or
by the board of directors or similar governing body of any Affiliate, and to
perform such services for any such Affiliate as may be assigned, without
additional compensation therefore other than that specified in this Agreement.


2.            TERM.       The Company shall employ the Executive pursuant to
this Agreement for a period commencing on the date hereof and ending on March
31, 2010, which period shall automatically be extended for an additional
twelve-month period effective April 1 of each year after the date hereof while
the Agreement remains in effect unless the Company shall have given notice to
the Executive, at least 90 days prior to such April 1, that it has elected to
terminate this Agreement at the expiration date of this Agreement, subject to
the earlier termination at any time during the Executive’s period of employment,
as hereinafter provided (the “Term”).


3.            COMPENSATION.


(a)           The Company shall pay the Executive an annual salary for the
services to be rendered by him from the date hereof at an annual rate to be
reviewed by the Board of Directors of the Company ("Board") at least annually,
but which amount shall in no event be fixed at an amount less than the
Executive’s annual salary rate last fixed by the Board, payable in periodic
installments in accordance with the Company’s regular payroll practices as in
effect from time to time ("Salary"). Currently, Executive’s base salary has been
set by the Board at $275,000 per annum effective April 1, 2007.

 

--------------------------------------------------------------------------------

 

(b)           The Executive shall be entitled to participate in and receive the
benefits under any pension plans, bonus arrangements, health, life, accident and
disability insurance plans or programs and any other employee benefit or fringe
benefit plans, perquisites or arrangements which the Company makes available
generally to other employees of the Company to the extent that the Executive is
otherwise eligible to participate in such plans or arrangements pursuant to the
provisions of such plans or arrangements as they may be in effect from time to
time.


(c)           During the period of his employment hereunder, the Executive shall
be entitled to three (3) weeks paid non-cumulative vacation each year or such
greater period of vacation consistent with the Company’s policy with respect to
vacation in effect from time to time.


4.            TERMINATION OF EMPLOYMENT.


(a)           The Executive’s employment hereunder shall terminate automatically
as of the date of his death or upon the Executive’s termination due to
disability determined by the Company's long-term disability carrier at that
time. In the event of termination for death or long-term disability, the Company
shall pay to the Executive’s estate or beneficiary or to the Executive, in full
satisfaction of its liabilities hereunder, a payment equal to three months’
salary.


(b)           The Company may at any time at its option, exercised by not less
than 10 days’ written notice to the Executive (or pay in lieu thereof),
terminate his employment for “Cause" (as hereinafter defined). In the event of
termination for Cause, the Company shall have no further obligations or
liabilities to the Executive hereunder. For purposes of this Agreement, the term
Cause means any conviction (or plea of nolo contendere) of the Executive of a
felony or misdemeanor (other than for motor vehicle or similar minor offenses)
under the laws of the United States of any state thereof; any material breach by
the Executive of this Agreement or any material failure of the Executive to
perform his duties hereunder; intentional dishonesty or gross negligence by the
Executive in the performance of his duties hereunder; the failure by the
Executive to comply with any policies of the Company or any Affiliate for which
he renders services; or conduct on the part of the Executive which damages the
reputation of the Company, which achieves general notoriety with respect to
conduct or alleged conduct by the Executive which is scandalous, immoral or
illegal or which is disruptive of the business and its Affiliates.


(c)           The Company may at any time at its option, exercised by not less
than 10 days’ written notice to the Executive (or pay in lieu thereof),
terminate his Employment prior to the expiration of the Term other than for
Cause, provided that, if the Company so terminates the Executive’s employment
other than for Cause, the Executive shall be entitled to continue to receive, as
severance, payment of Salary at the most recent annual rate in effect prior to
the date of such termination for a period of twelve months following the date of
such termination of employment, plus one additional month of Salary at such rate
for each full year of service with the Company however, that in no event shall
the amount of severance payable under this Section exceed a maximum of 36
months’ salary and provided further that the amount of severance payable under
this Section 4(c) shall continue to be paid in the event of the Executive’s
death after termination of his Employment. If the annual bonus payable to the
Executive has already been determined by the Company at the time his employment
is terminated other than for Cause, the Executive shall receive a bonus payment
in such amount following his termination of employment. In all other
circumstances, no bonus shall be payable to the Executive under this Section
4(c) following his termination of employment. The Company shall continue to pay
insurance premiums for the same medical and dental health care benefits to which
the Executive was entitled prior to such termination for the period of time
permitted under the relevant policy but no longer than the period of such salary
continuance, provided that the Company’s medical and dental health carrier or
carriers are willing to continue to provide such coverage upon the payment of
such premium or premiums.  The failure of the Company not to renew or extend
this Agreement shall not entitle the Executive to the severance referred to
above.

 
2

--------------------------------------------------------------------------------

 

(d)           The parties agree that the severance amount payable to the
Executive pursuant to Section 4(c) shall constitute liquidated damages in the
event of termination of this Agreement by the Company other than for Cause. The
parties agree that the damages payable to the Executive in the event of such
termination would be difficult to estimate accurately, the severance amount
bears a reasonable relationship to the amount of damages anticipated by the
parties as of the date hereof and the severance amount is not a penalty. In
reliance on the validity of this liquidated damages provision, the Company has
waived any obligation of the Executive to mitigate damages by seeking other
employment and the severance amount shall not be reduced by compensation earned
in such other employment.


(e)               In the event of the Executive’s termination of employment
other than for Cause, the Company shall have no further obligations or
liabilities to the Executive hereunder, other than to make such severance
payments as provided in Section 4(c), to provide such medical and dental
benefits as provided in Section 4(c) and to receive benefits under stock plans,
life insurance arrangements and supplemental retirement arrangements in
accordance with the terms of agreements with the Executive on these matters.
Upon payment of the amounts provided in Section 4(c), the Company shall have no
further liability of any kind or nature whatsoever to the Executive under law or
this Agreement relating to his employment. The payment to the Executive under
Section 4(c) shall be in lieu of and in discharge of any obligations of the
Company to the Executive for Salary, bonus, or under any separation or severance
pay plan or for other compensation or expectation or remuneration or benefit in
connection with the Executive’s employment or the termination thereof. In
consideration for the payments hereunder, the Executive hereby irrevocably and
unconditionally releases and discharges the Company and each of the Company’s
successors, shareholders, Affiliates, directors, officers, employees,
representatives, agents, assigns, attorneys, divisions (and agents, directors,
officers, employees, representatives and attorneys of such successors,
shareholders, Affiliates and divisions) and all persons acting by, through or
under or in concert with any of them from any and all charges, complaints,
claims, liabilities, obligations, controversies, damages, causes of action,
costs and expenses of any nature whatsoever, at law or at equity, whether known
or unknown, arising now or in the future, including but not limited to rights
under any federal, state or local laws respecting the terms and conditions of
employment, in connection with the Executive’s employment by the Company and the
termination thereof under this Agreement.


(f)           The Executive agrees that he will provide at least six (6) months’
written notice of his intent to terminate this Agreement prior to the expiration
of the initial or any extended term. The Executive agrees that, without the
prior written consent of the Company, he will not take any action, solicit any
proposals, or engage in discussions or negotiations that could be expected to
result in a breach of his agreement in this Section 4(f).

 
3

--------------------------------------------------------------------------------

 

5.            COVENANTS.


(a)           (i)           In view of the fact that the Company is engaged in
specialized businesses, which businesses are conducted throughout the world, and
the information, research and marketing data developed by the Company are
confidential, the Executive agrees that, during the Term and for a period equal
to the period during which payments are made pursuant to Section 4(c) hereof, he
will not directly or indirectly engage in the business substantially conducted
by the Company or any Affiliate at the date of such termination and for which
the Executive performed material services during the period of his employment,
either for himself or for any other person, employer, business or other entity
in competition with the Company or such Affiliate, engage in any such business
on his own account, or become interested in any such business, directly or
indirectly, as an individual, partner, shareholder, officer, director,
principal, agent, employee, trustee, consultant or in any other relationship or
capacity provided, however, that nothing contained herein shall be deemed to
prohibit the Executive from acquiring solely as an investment up to two (2)
percent of the issue and outstanding shares of capital stock of any public
corporation engaged in any such competitive business. During the Term and for a
period equal to the period during which the Executive receives payments pursuant
to Section 4(c) hereof, the Executive and any entity controlled by him or by
which he is employed shall not solicit, interfere with, induce any person who is
or was an officer, interfere with, hire, offer to hire or induce any person who
is or was an officer, employee, customer, supplier or agent of the Company or
any Affiliate to discontinue his or her relationship with the Company or such
Affiliate or to accept employment by any other entity or person.


(ii)           Notwithstanding anything above to the contrary, the Company
acknowledges that the Executive is a member of Tatum Partners and that the
Executive may remain a member of Tatum Partners unless otherwise directed by the
Board to resign from Tatum Partners.


(b)           The Executive agrees to keep secret and retain in the strictest
confidence all confidential matters which relate to the Company or any
Affiliate, including, without limitation, customer lists, trade secrets, pricing
policies and other business affairs of the Company and any Affiliate learned by
him from the Company or any Affiliate or otherwise heretofore or hereafter, and
not to disclose any such confidential matter to anyone outside the Company or
any Affiliate, whether during or after his period of service with the Company,
except in the course of performing his duties hereunder. Upon request by the
Company, the Executive agrees to deliver promptly to the Company upon
termination of his services for the Company, or at any time thereafter as the
Company may request, all Company memoranda, notes, records, reports, manuals,
drawings, designs, computer files in any media and other documents (and all
copies thereof) relating to the Company’s or any Affiliate’s business and all
property of the Company or any Affiliate associated therewith, which he may then
possess or have under his control.


(c)           The Executive agrees that all processes, technologies and
inventions, including new contributions, improvements, formats, packages,
programs, systems, machines, compositions of matter manufactured, developments,
applications and discoveries which are related in any manner to the business
(commercial or experimental) of the Company or any of its Affiliates
(collectively, “New Developments”), whether patentable or not, conceived,
developed, invented or made by him or jointly with others during the period of
his employment with the Company and the Company shall be the sole owner of all
the products and proceeds of the Executive’s services, including intellectual or
literary property in any form. The Executive shall further: promptly disclose
such New Developments to the Company; assign to the Company, without additional
compensation, all patent or other rights to such New Developments for the United
States and foreign countries; sign all papers necessary to carry out the
foregoing; and give a reasonable amount of testimony in support of his
inventorship.

 
4

--------------------------------------------------------------------------------

 

(d)           If the Executive commits a material breach of any of the
provisions of this Section 5 or Section 4(f), the Company or any Affiliate shall
have the right and remedy to have the provisions of this Agreement specifically
enforced by any court of competent jurisdiction, it being acknowledged by the
Executive and agreed that any such breach will cause irreparable injury to the
Company or such Affiliate and that money damages will not provide an adequate
remedy to the Company or such Affiliate. Such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company or any Affiliate at law or in equity. The provisions of this Section 5
shall survive the expiration or termination of this Agreement.


6.            MISCELLANEOUS.


(a)           Neither of the parties hereto shall have the right to assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the other party; provided, however, that this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of the Company
upon any sale of all or substantially all of the Company’s assets, or upon any
merger or consolidation of the Company with or into any other corporation, all
as though such successors and assigns of the Company and their respective
successors and assigns were the Company.


(b)           The Agreement and the relationships of the parties in connection
with the subject matter of this Agreement shall be construed and enforced
according to the laws of the State of New York without giving effect to the
conflict of laws rules thereof.


(c)           This Agreement contains the full and complete agreement of the
parties relating to the employment of the Executive hereunder and supersedes all
prior agreements, arrangements or understandings, whether written or oral,
relating thereto. This Agreement may not be amended, modified or supplemented,
and no provision or requirement hereof may be waived, except by written
instrument signed by the party to be charged. Notwithstanding the foregoing, in
the event the Executive is covered by the Executive Continuation Agreement
between the Company and the Executive which provides benefits payable upon the
termination of the Executive’s employment following a change in control of the
Company, the provisions of this Agreement which provide severance payments shall
not be applicable if the Executive becomes entitled to receive payments under
such Executive Continuation Agreement.


(d)           If any provision of this Agreement is held to be invalid or
unenforceable by any judgment of a tribunal of competent jurisdiction, the
remainder of this Agreement shall not be affected by such judgment, and this
Agreement shall be carried out as nearly as possible according to its original
terms and intent.


(e)           Any dispute or question arising from this Agreement or its
interpretation shall be settled exclusively by arbitration in New York, New York
in accordance with the commercial rules then in effect of the American
Arbitration Association. Judgment upon an award rendered by the arbitrator(s)
may be entered in any court of competent jurisdiction, including courts in the
state of New York. Any award so rendered shall be final and binding upon the
parties hereto. All costs and expenses of the arbitrator(s) shall be paid as
determined by such arbitrator(s), and all costs and expenses of experts,
witnesses and other persons retained by the parties shall be borne by them
respectively. In the event that injunctive relief shall become necessary under
this Agreement, either of the parties shall have the right to seek provisional
remedies prior to an ultimate resolution by arbitration.

 
5

--------------------------------------------------------------------------------

 

(f)           As used herein, the term “Affiliate” shall mean any corporation or
business entity controlling, controlled by or under common control with the
Company.
(g)           Any notice required or permitted to be given under this Agreement
shall be sufficient if it is in writing, and if it is sent by registered mail to
his residence, in the case of the Executive, and to each of the Members of the
Board of Directors of the Company at their respective principal residence or
business addresses on file at the offices of the Company, in the case of the
Company, or such other person or address as either party shall designate in
writing to the other.  Notice has been deemed to be given three days after
mailing.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.


PORTA SYSTEMS CORP.
     
By:
/s/ Michael Tancredi
   
Michael Tancredi
   
Senior Vice President, Secretary and Treasurer
       
/s/ Edward B. Kornfeld
 
Edward B. Kornfeld
 


 
6

--------------------------------------------------------------------------------

 